 Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 1 of 15 PAGEID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

PEGGY LARUE,                                      :
200 W. Kenworth Rd.                               :
Columbus, Ohio 43214                              :
                                                  :    CASE NO.
              Plaintiff,                          :
                                                  :    JUDGE
       v.                                         :
                                                  :
SELFIESTYLER, INC.,                               :
c/o Statutory Agent – VCorp Services, LLC,        :
1013 Centre Rd., Suite 403-B                      :    JURY DEMAND ENDORSED HEREIN
Wilmington, Delaware 19805                        :
                                                  :
       AND                                        :
                                                  :
                                                  :
CHRISTIAN RUTH,                                   :
1028 E. Juneau Ave. #425                          :
Milwaukee, WI 53202                               :
                                                  :
                                                  :
       AND                                        :
                                                  :
JOHN DOES 1-10,                                   :
                                                  :
       Defendants.                                :


                                            COMPLAINT

       Now comes the Plaintiff, Peggy LaRue, by and through counsel, and for her Complaint

against Defendants SelfieStyler, Inc. (“Defendant SelfieStyler”), Christian Ruth (“Defendant

Ruth”), and John Does 1-10 alleges as follows:

       1.     Plaintiff is a resident of the State of Ohio and County of Franklin.
 Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 2 of 15 PAGEID #: 2




       2.      Defendant SelfieStyler is a Delaware corporation.        Defendant SelfieStyler’s

principal place of business is 250 East Wisconsin Ave., Milwaukee, WI 53202. Defendant

SelfieStyler employed Plaintiff in Columbus, Ohio to work both at its headquarters and remotely.

Upon information and belief, Defendant SelfieStyler transacts business within the Southern

District of Ohio.

       3.      Upon information and belief, Defendant Ruth is a resident of Milwaukee,

Wisconsin. Defendant Ruth is the Founder and CEO of SelfieStyler, Inc. Upon information and

belief, Defendant Ruth transacts business within the Southern District of Ohio.

       4.      Defendants John Does 1-10 are individuals of unknown residence and citizenship.

Plaintiff does not know the John Does’ identity or location at this time. Plaintiff will amend her

complaint to name John Does 1-10 when their identities are learned.

                                    JURISDICTION AND VENUE

       5.      This action arises under the Fair Labor Standards Act (“FLSA”); and under the

laws and public policy of the State of Ohio, including the Ohio Constitution and Ohio Rev. Code

Chapters 4111 and 4113.

       6.      Original jurisdiction over the action is conferred pursuant to 28 U.S.C. §1331 as

the action arises under the laws of the United States, and supplemental jurisdiction over

Plaintiff’s state law claims arises under 28 U.S.C. §1367.

       7.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 as a

substantial part of the events or omissions giving rise to the claims occurred within the Southern

District of Ohio.




                                                2
 Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 3 of 15 PAGEID #: 3




                                      GENERAL ALLEGATIONS

        8.     Plaintiff incorporates the foregoing allegations in Paragraphs 1-7 of this

Complaint as if fully rewritten herein, and further states that:

        9.     At all relevant times, Plaintiff was an employee of Defendant SelfieStyler.

        10.    At all relevant times, Defendant Ruth had significant ownership interest in

Defendant SelfieStyler.

        11.    At all relevant times, Defendant Ruth had significant operational control over all

or at least significant aspects of the day-to-day operations of Defendant SelfieStyler.

        12.    At all relevant times, Defendant Ruth personally made decisions with regard to

significant aspects of the day-to-day functions of Defendant SelfieStyler.

        13.    At all relevant times, Defendant Ruth, in addition to Defendant SelfieStyler, had

the authority to set the compensation of the employees of Defendant SelfieStyler, including

Plaintiff.

                                    EMPLOYMENT AGREEMENT

        14.    On or around March 20, 2017, Defendants SelfieStyler and Ruth entered into an

at-will employment agreement with Plaintiff, as formalized in the offer letter (“Letter”) provided

to Plaintiff. As per the Letter, Plaintiff was hired for the full-time position of Director of

Fulfillment Operations.

        15.    The parties were bound by the terms and conditions of this Letter from the

effective date of the Letter through Plaintiff’s termination on February 8, 2019.

        16.    As per the Letter, Plaintiff and Defendants agreed that Plaintiff would receive an

annual salary of $150,000.00, to be paid bi-monthly on the fifteenth and last day of each month.




                                                  3
 Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 4 of 15 PAGEID #: 4




       17.     As per the Letter, Plaintiff was to accrue paid time off at a rate of 1.25 days per

month during the initial year, and, in subsequent years of employment, Plaintiff was awarded

three weeks of paid time off.       Notably, the Letter lacks any provision that specifies that

Defendant SelfieStyler does not pay out unused paid time off upon termination of the

employment agreement.

       18.     Despite the clear language of the Letter, Defendants SelfieStyler and/or Ruth

failed to fulfill their contractual obligations under the Letter throughout Plaintiff’s employment

with Defendant SelfieStyler.

       19.     On multiple occasions, Defendants SelfieStyler and/or Ruth failed to timely

compensate Plaintiff for salary owed to her for the work she performed, as required by the

provisions of the Letter. This includes, but is not limited to, the following:

               a.      Defendants SelfieStyler and/or Ruth failed to compensate Plaintiff entirely

       on May 15, 2018. To date, Defendants SelfieStyler and Ruth have failed to compensate

       Plaintiff for hours worked during this pay period;

               b.      Defendants SelfieStyler and/or Ruth did not compensate Plaintiff in full on

       August 3, 2018. Specifically, Plaintiff was owed gross pay in the amount of $6,250.00

       for this pay period, less $938.00 for her participation in the salary exchange program

       (discussed in further detail below), for a total expected gross pay of $5,312.00. However,

       Plaintiff only received gross pay in the amount of $3,739.17 -- $1,572.83 short of the

       gross pay actually owed to Plaintiff;

               c.      Defendants SelfieStyler and/or Ruth failed to timely compensate Plaintiff

       on November 15, 2018. Contrary to the provisions in the Letter, Defendants SelfieStyler

       and/or Ruth did not compensate Plaintiff until November 16, 2018;




                                                  4
 Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 5 of 15 PAGEID #: 5




               d.     Defendants SelfieStyler and/or Ruth failed to timely compensate Plaintiff

       on December 31, 2018. Contrary to the provisions in the Letter, Defendants SelfieStyler

       and/or Ruth did not compensate Plaintiff until January 7, 2019;

               e.     Defendants SelfieStyler and/or Ruth failed to timely compensate Plaintiff

       on January 15, 2019. Contrary to the provisions in the Letter, Defendants SelfieStyler

       and/or Ruth did not compensate Plaintiff until January 23, 2019; and

               f.     Defendants SelfieStyler and/or Ruth did not compensate Plaintiff in full on

       February 15, 2019 following her termination on February 8, 2019. Specifically, Plaintiff

       was owed gross pay in the amount of $3,125.00 for this pay period. However, Plaintiff

       only received gross pay in the amount of $2,897.73-- $227.27 short of the gross pay

       actually owed to Plaintiff. To date, Defendants have not compensated Plaintiff for the

       $227.27 owed to her.

       20.     On multiple occasions, Defendants SelfieStyler and/or Ruth failed to compensate

Plaintiff by failing to reimburse her for business expenses she incurred in the course of her

employment with Defendant SelfieStyler. To date, Plaintiff is owed unreimbursed business

expenses in the amount of at least $16,749.25, including but not limited to as follows:

               a.     Plaintiff submitted an expense reimbursement report for the month of May

       2017, with business expenses totaling $1,397.14. To date, Defendants SelfieStyler and/or

       Ruth have failed to reimburse Plaintiff for such business expenses;

               b.     Plaintiff submitted an expense reimbursement report for the month of June

       2017, with business expenses totaling $3,618.07. To date, Defendants SelfieStyler and/or

       Ruth have failed to reimburse Plaintiff for such business expenses;




                                                5
 Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 6 of 15 PAGEID #: 6




               c.     Plaintiff submitted an expense reimbursement report for the month of July

       2017, with business expenses totaling $7,369.94. To date, Defendants SelfieStyler and/or

       Ruth have failed to reimburse Plaintiff for such business expenses;

               d.     Plaintiff submitted an expense reimbursement report for the month of

       November 2017, with business expenses totaling $1,019.76.             To date, Defendants

       SelfieStyler and/or Ruth have failed to reimburse Plaintiff for such business expenses;

               e.     Plaintiff submitted an expense reimbursement report for the month of

       March 2018, with business expenses totaling $1,474.27. To date, Defendants SelfieStyler

       and/or Ruth have failed to reimburse Plaintiff for such business expenses;

               f.     Plaintiff submitted an expense reimbursement report for the month of July

       2018, with business expenses totaling $262.44. To date, Defendants SelfieStyler and/or

       Ruth have failed to reimburse Plaintiff for such business expenses;

               g.     Plaintiff submitted an expense reimbursement report for the month of

       October 2018, with business expenses totaling $171.73. To date, Defendants SelfieStyler

       and/or Ruth have failed to reimburse Plaintiff for such business expenses; and

               h.     Plaintiff submitted an expense reimbursement report for the month of

       December 2018, with business expenses totaling $1,435.90.             To date, Defendants

       SelfieStyler and/or Ruth have failed to reimburse Plaintiff for such business expenses.

       21.     In or around January 2019, Plaintiff complained to Defendants SelfieStyler and/or

Ruth that (a) she was not being timely or fully compensated for hours she worked; and (b) she

was not being timely or fully reimbursed for all business expenses she incurred as a result of her

employment.




                                                6
 Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 7 of 15 PAGEID #: 7




       22.     Following Plaintiff’s complaint regarding her deficient compensation and

unreimbursed business expenses, Defendants SelfieStyler and/or Ruth terminated Plaintiff on

February 8, 2019.

       23.     To date, Defendants SelfieStyler and/or Ruth have entirely failed to compensate

Plaintiff for any and all unused paid time off.

                                      PROGRAM AGREEMENT

       24.     On February 27, 2018, Defendants SelfieStyler and Ruth informed Plaintiff that

she would participate in a salary exchange program (“Program”) for a six month period. To

participate in the program, Plaintiff’s salary would be reduced by a total of $11,250 during the

six month period in exchange for 1,853 stock options (based upon a $7.59 share price, and

including a 25% premium). In other words, Plaintiff’s salary would be adjusted to deduct the

$11,250 from her semi-monthly payroll on a pro-rata basis during the six month period.

Plaintiff’s participation in the Program was effective February 16, 2018, and all options would

fully vest by August 31, 2018.

       25.     Thereafter, Plaintiff and Defendants SelfieStyler and/or Ruth entered into an

agreement related to Plaintiff’s participation in the Program (“Program Agreement”).

       26.     As per the Program Agreement, as well as Defendants SelfieStyler’s and Ruth’s

representations regarding Plaintiff’s participation in the Program, all of Plaintiff’s stock options

were to have vested by August 31, 2018, at which point Plaintiff’s salary would return to

$150,000.00.

       27.     Contrary to the Agreement the parties signed, however, Plaintiff’s gross salary

never returned to $150,000.00 after August 31, 2018.




                                                  7
 Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 8 of 15 PAGEID #: 8




        28.     Defendants SelfieStyler and/or Ruth continued to deduct $938.00 from Plaintiff’s

gross pay for each pay period beginning September 1, 2018 through her termination in February

2019.

                                        COUNT I
                   VIOLATION OF 29 U.S.C. § 206 (FLSA - MINIMUM WAGE)

        29.     Plaintiff incorporates the foregoing allegations in Paragraphs 1-28 of this

Complaint as if fully rewritten herein, and further states that:

        30.     The FLSA imposes a duty upon employers to pay employees the federal

minimum wage. 29 U.S.C. §206(a).

        31.     Plaintiff is an employee within the meaning of 29 U.S.C. § 203(e).

        32.     Defendant SelfieStyler is an employer within the meaning of 29 U.S.C. § 203(d).

        33.     Defendant Ruth is an employer within the meaning of 29 U.S.C. § 203(d).

        34.     Defendants SelfieStyler and/or Ruth did not compensate Plaintiff for all hours

worked, including but not limited to the pay period preceding the scheduled May 15, 2018 pay

date, when Plaintiff received no compensation for hours worked.

        35.     As a result of Defendants’ failure to compensate Plaintiff for hours worked,

Defendants SelfieStyler and/or Ruth failed to pay to Plaintiff the federal minimum wage in

violation of 29 U.S.C. §206(a).

                                          COUNT II
              VIOLATION OF 29 U.S.C. § 207 (FLSA - OVERTIME COMPENSATION)

        36.     Plaintiff incorporates the foregoing allegations in Paragraphs 1-35 of this

Complaint as if fully rewritten herein, and further states that:

        37.     The FLSA imposes a duty upon employers to pay to a non-exempt employee who

works more than 40 hours in a workweek overtime compensation at a rate not less than one and




                                                  8
 Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 9 of 15 PAGEID #: 9




one-half times the regular rate at which she is employed. 29 U.S.C. § 207(a). The duty imposed

by 29 U.S.C. § 207 does not apply to those employees exempt under 29 U.S.C. § 213.

       38.    To qualify as an exempt employee under 29 U.S.C. § 213, an employee must be

compensated on a salary or fee basis at a rate of not less than $455.00 per week. 29 C.F.R.

Chapter V, Part 541.

       39.    Plaintiff is an employee within the meaning of 29 U.S.C. § 203(e).

       40.    Defendant SelfieStyler is an employer within the meaning of 29 U.S.C. § 203(d).

       41.    Defendant Ruth is an employer within the meaning of 29 U.S.C. § 203(d).

       42.    Defendants SelfieStyler and/or Ruth failed to compensate Plaintiff entirely for

hours worked, including but not limited to the two weeks preceding the scheduled May 15, 2018

pay date. As such, Plaintiff was not compensated at a rate of at least $455.00 per week for each

of these weeks.

       43.    Plaintiff was considered a non-exempt employee of Defendant SelfieStyler within

the meaning of 29 U.S.C. § 213, 29 C.F.R. Chapter V, Part 541, and 29 U.S.C. § 207 during each

of the weeks she was not compensated at a rate of at least $455.00 per week, including but not

limited to the two weeks preceding the May 15, 2018 pay date.

       44.    Plaintiff worked approximately 55 hours each of the two weeks preceding the

May 15, 2018 pay date. As such, Plaintiff worked a total of approximately 30 hours in excess of

the 40 hour maximum workweek prescribed under 29 U.S.C. § 207.

       45.    In failing to compensate Plaintiff entirely for overtime hours worked, including

but not limited to the two weeks preceding the scheduled May 15, 2018 pay date, Defendants

SelfieStyler and/or Ruth failed to compensate Plaintiff at a rate of one and one-half times the

regular rate at which she was employed.




                                               9
Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 10 of 15 PAGEID #: 10




       46.     As a result of Defendants’ failure to compensate Plaintiff at a rate of one and one-

half times her regular rate of pay for the all overtime hours worked when she was a non-exempt

employee of Defendant SelfieStyler, Defendants SelfieStyler and/or Ruth violated 29 U.S.C. §

207.

                                        COUNT III
                   VIOLATION OF R.C. § 4111.14 (OHIO – MINIMUM WAGE)

       47.     Plaintiff incorporates the foregoing allegations in Paragraphs 1-46 of this

Complaint as if fully rewritten herein, and further states that:

       48.     Section 34a of Article II of the Ohio Constitution imposes a duty on employers to

pay employees the state minimum wage.

       49.     R.C. § 4111.14 was enacted to implement the state minimum wage requirement of

Section 34a of Article II of the Ohio Constitution.

       50.     Plaintiff is an employee within the meaning of R.C. § 4111.14.

       51.     Defendant SelfieStyler is an employer within the meaning of R.C. § 4111.14.

       52.     Defendant Ruth is an employer within the meaning of R.C. § 4111.14.

       53.     Defendants SelfieStyler and/or Ruth did not compensate Plaintiff for all hours

worked, including but not limited to the pay period preceding the scheduled May 15, 2018 pay

date, when Plaintiff received no compensation for hours worked.

       54.     As a result of Defendants’ failure to compensate Plaintiff hours worked,

Defendants SelfieStyler and/or Ruth failed to pay to Plaintiff the state minimum wage in

violation of R.C. § 4111.14.




                                                  10
Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 11 of 15 PAGEID #: 11




                                        COUNT IV
                  VIOLATION OF R.C. § 4113.15 – (OHIO – PROMPT PAY ACT)

          55.   Plaintiff incorporates the foregoing allegations in Paragraphs 1-54 of this

Complaint as if fully rewritten herein, and further states that:

          56.   R.C. § 4113.15 imposes a duty on employers to pay its employees all wages

earned during the first half of the preceding month ending with the fifteenth day thereof on or

before the first day of each month. R.C. § 4113.15 imposes a duty on employers to pay such

employees all wages earned during the last half of the preceding calendar month on or before the

fifteenth day of each month.

          57.   Plaintiff is an employee within the meaning of R.C. § 4113.15.

          58.   Defendant SelfieStyler is an employer within the meaning of R.C. § 4113.15.

          59.   Defendant Ruth is an employer within the meaning of R.C. § 4113.15.

          60.   The term “wages” as used in R.C. § 4113.15 means the net amount of money

payable to an employee and includes any reimbursement for expenses.

          61.   Defendants SelfieStyler and/or Ruth failed, and have continued to fail, to timely

compensate Plaintiff in the amount of at least $16,749.25 for unreimbursed business expenses.

This includes but is not limited to business expense Plaintiff incurred in the months of May

2017, June 2017, July 2017, November 2017, March 2018, July 2018, October 2018, and

December 2018.

          62.   Defendants SelfieStyler and/or Ruth entirely failed to compensate Plaintiff for all

hours worked, including but not limited to, the pay period preceding the scheduled May 15, 2018

pay date, when Plaintiff received no compensation for hours worked. To date, Defendants

SelfieStyler and/or Ruth have failed to compensate Plaintiff for all hours worked during this pay

period.



                                                  11
Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 12 of 15 PAGEID #: 12




       63.     Defendants SelfieStyler and/or Ruth failed to timely compensate Plaintiff for all

hours worked, including by not limited to, the pay periods preceding the scheduled August 3,

2018, November 15, 2018, December 31, 2018, and January 15, 2019 pay dates.

       64.     Defendants SelfieStyler and/or Ruth failed, and have continued to fail, to timely

pay Plaintiff wages owed to her in violation of R.C. § 4113.15.

                                     COUNT V
                    BREACH OF CONTRACT – EMPLOYMENT AGREEMENT

       65.     Plaintiff incorporates the foregoing allegations in Paragraphs 1-64 of this

Complaint as if fully rewritten herein, and further states that:

       66.     To establish a breach of contract claim, a party must establish four elements: (1) a

binding contract or agreement was formed; (2) the non-breaching party performed its contractual

obligations; (3) the other party failed to fulfill its contractual obligations without legal excuse;

and (4) the non-breaching party suffered damages as a result of the breach.

       67.     Plaintiff and Defendants SelfieStyler and Ruth entered into a binding employment

agreement on or around March 20, 2017 when both parties signed the Letter.

       68.     Plaintiff performed her contractual obligations under the employment agreement

by fulfilling the duties of her position as Director of Fulfillment Operations at SelfieStyler, Inc.

       69.     Defendants SelfieStyler and/or Ruth failed to fulfill their contractual obligations

under the Letter without legal excuse, including but not limited to as follows:

               a.      As per the Letter, Defendants SelfieStyler and/or Ruth agreed to

       compensate Plaintiff at an annual salary of $150,000.00. Defendants failed to fulfill this

       contractual obligation without legal excuse when, following the conclusion of the six-

       month Program Agreement, Defendants failed to return Plaintiff’s gross salary to

       $150,000.00 after August 31, 2018.



                                                  12
Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 13 of 15 PAGEID #: 13




               b.      As per the Letter, Defendants SelfieStyler and/or Ruth agreed to pay

       Plaintiff bi-monthly on the fifteenth and last day of each month. Defendants failed to

       fulfill this contractual obligation without legal excuse on multiple occasions.

               c.      As per the Letter, Defendants SelfieStyler and/or Ruth agreed that Plaintiff

       would accrue paid time off days at a rate of 1.25 days per month during the first year of

       employment. Defendants further agreed that Plaintiff was entitled to three weeks of paid

       time off in each year subsequent to her first year of employment. As the Letter does not

       contain a provision that specifies Defendants did not pay out unused paid time off upon

       termination of the employment agreement, Defendants were obligated to compensate

       Plaintiff for all unused paid time off. Following Plaintiff’s termination on February 8,

       2019, Defendants failed to fulfil this contractual obligation without legal excuse.

       70.     As a result of the above breaches of Defendants’ contractual obligations set forth

in the Letter, Plaintiff has suffered quantifiable monetary damages.

                                     COUNT VI
                      BREACH OF CONTRACT – PROGRAM AGREEMENT

       71.     Plaintiff incorporates the foregoing allegations in Paragraphs 1-70 of this

Complaint as if fully rewritten herein, and further states that:

       72.     To establish a breach of contract claim, a party must establish four elements: (1) a

binding contract or agreement was formed; (2) the non-breaching party performed its contractual

obligations; (3) the other party failed to fulfill its contractual obligations without legal excuse;

and (4) the non-breaching party suffered damages as a result of the breach.

       73.     Plaintiff and Defendants SelfieStyler and/or Ruth entered into a binding

agreement related to the Program on or around February 27, 2018.




                                                  13
Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 14 of 15 PAGEID #: 14




       74.     Plaintiff performed her contractual obligations under the agreement by agreeing to

reduce her salary by a total of $11,250.00, to be deducted from her semi-monthly payroll on a

pro-rata basis for a period of six months, in exchange for 1,853 stock options.

       75.     Plaintiff did not agree to extend the Program Agreement beyond the six month

period, nor did she receive additional consideration to extend the Program Agreement beyond the

six month period.

       76.     Defendants SelfieStyler and/or Ruth failed to fulfill their contractual obligations

under the Program Agreement without legal excuse, including but not limited to as follows:

               a.        As per the Program Agreement, the Agreement was effective for a period

       of six months, beginning February 15, 2018 and ending August 31, 2018. Defendants

       SelfieStyler and/or Ruth failed to fulfill their contractual obligation to terminate the

       Program Agreement at the end of the six month period.

               b.        Defendants SelfieStyler and/or Ruth continued to deduct $938.00 from

       Plaintiff’s payroll from September 1, 2018 through her termination on February 8, 2019

       in breach of the Program Agreement.

       77.     As a result of the above breaches of Defendants’ contractual obligations set forth

in the Program Agreement, Plaintiff has suffered quantifiable monetary damages.

       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

       a.      An injunction prohibiting Defendants from engaging in future violations of the

FLSA and Ohio law;

       b.      Compensatory and back pay damages to the fullest extent permissible under

federal and state law;

       c.      Liquidated damages to the fullest extent permissible under federal and state law;




                                                14
Case: 2:19-cv-03617-ALM-CMV Doc #: 1 Filed: 08/19/19 Page: 15 of 15 PAGEID #: 15




       d.      Punitive damages to the fullest extent permissible under federal and state law;

       e.      Litigation costs, expenses, and attorneys’ fees to the fullest extent permissible

under federal and state law;

       f.      That Defendants be held jointly and severally liable; and

       g.      Such other and further relief as this Court deems just and proper.

                                                     Respectfully submitted,

                                                     /s/ Justin A. Morocco
                                                     Justin A. Morocco (0079383)(Trial Attorney)
                                                     Meredith W. Shell (0092471)
                                                     MOWERY YOUELL & GALEANO, LTD.
                                                     485 Metro Place South, Suite 220
                                                     Dublin, Ohio 43017
                                                     Telephone: (614) 764-1444
                                                     Facsimile: (614) 760-8654
                                                     Email: jmorocco@myglaw.com
                                                     Email: mshell@myglaw.com
                                                     Attorneys for Plaintiff


                                            JURY DEMAND

       Plaintiff hereby demands a jury trial for all issues contained in this complaint.


                                                     /s/ Justin A. Morocco
                                                     Justin A. Morocco (0079383)(Trial Attorney)
                                                     Meredith W. Shell (0092471)




                                                15
